                                                                     SCOTT R. COOK, ESQ.
                                                                 1   Nevada Bar No. 005265
                                                                     WILLIAM P. VOLK, ESQ.
                                                                 2   Nevada Bar No. 006157
                                                                     400 South Rampart Boulevard
                                                                 3   Suite 400
                                                                     Las Vegas, Nevada 89145
                                                                 4   Telephone: (702) 362-7800
                                                                     Facsimile: (702) 362-9472
                                                                 5   E-Mail: scook@klnevada.com
                                                                                wvolk@klnevada.com
                                                                 6   and
                                                                 7   JEFFREY A. SOBLE, ESQ. (Pro Hac Vice)
                                                                     JENA L. LEVIN, ESQ. (Pro Hac Vice)
                                                                 8   PATRICK MCMAHON, ESQ. (Pro Hac Vice)
                                                                     FOLEY & LARDNER LLP
                                                                 9   321 North Clark Street, Suite 2800
                                                                     Chicago, Illinois 60654
                                                                10   Telephone: (312) 832-4500
                                                                     Facsimile: (312) 832-4700
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                11   E-Mail: jsoble@foley.com
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                                jlevin@foley.com
                                                                12              pmcmahon@foley.com
                            Las Vegas, Nevada 89145




                                                                13   Attorneys for Defendant/Counterclaimant/Third-
                                                                     Party Plaintiff, AON Risk Services South, Inc.
                                                                14

                                                                15

                                                                16

                                                                17                             UNITED STATES DISTRICT COURT
                                                                18                                       DISTRICT OF NEVADA
                                                                19                                             * * *
                                                                     HUNT/PENTA, a Joint-Venture of HUNT
                                                                20   CONSTRUCTION GROUP, INC., and PENTA
                                                                     BUILDING GROUP, LLC,                                   CASE NO. 2:16-cv-01563-JAD-NJK
                                                                21
                                                                                           Plaintiffs,                      ORDER
                                                                22
                                                                              vs.                                               ECF No. 126
                                                                23
                                                                     AON RISK SERVICES SOUTH, INC. and
                                                                24   Does 1-50, inclusive,
                                                                25                         Defendants.
                                                                26

                                                                27

                                                                28

                                                                                                              Page 1 of 2
                                                                     4844-8236-1719.2
                                                                     AON RISK SERVICES SOUTH, INC. and
                                                                 1   Does 1-50, inclusive,
                                                                 2                         Counterclaimant,
                                                                 3   vs.
                                                                 4   HUNT/PENTA, a Joint-Venture of HUNT
                                                                     CONSTRUCTION GROUP, INC., and PENTA
                                                                 5   BUILDING GROUP, LLC,
                                                                 6                         Counterdefendant.
                                                                 7
                                                                     AON RISK SERVICES SOUTH, INC.
                                                                 8
                                                                                           Third-Party Plaintiff,
                                                                 9
                                                                     vs.
                                                                10
                                                                     INSURANCE PARTNERS, INC.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                11
                                                                                           Third-Party Defendant.
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                            Las Vegas, Nevada 89145




                                                                13           Upon consideration of AON RISK SERVICES SOUTH, INC.’S UNOPPOSED MOTION
                                                                14   TO EXTEND TIME TO REPLY TO HUNT/PENTA’S RESPONSE IN OPPOSITION TO
                                                                15   AON’S FRCP 52(c) MOTION FOR JUDGMENT ON PARTIAL FINDINGS, it is hereby
                                                                16   ORDERED:
                                                                17            Aon’s Unopposed Motion to Extend Time to Reply to Hunt/PENTA’s Response In
                                                                18   Opposition To Aon’s FRCP 52(c) Motion For Judgment On Partial Findings is hereby granted.
                                                                19   Aon has until October 16, 2018 to file its Reply to Hunt/PENTA’s Response.
                                                                20           IT IS SO ORDERED.
                                                                21
                                                                     ___________________________________
                                                                22
                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                23

                                                                24           10/9/2018
                                                                     Dated:______________________
                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                Page 2 of 2
                                                                     4844-8236-1719.2
